Citation Nr: 0324224	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant has basic eligibility for dependency 
and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran was honorably discharged from the United States 
Army in September 1978 with over twenty years of active duty 
service.  He died in May 1985.  The appellant is the 
surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 administration decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional (RO), which denied the appellant basic 
eligibility for DIC benefits under 38 C.F.R. § 3.11 (person 
who intentionally and wrongfully causes the death of another 
person is not entitled to pension, compensation, or increased 
pension, compensation, or DIC by reason of such death).

The appellant testified at a Travel Board hearing held on 
March 21, 2003, in St. Petersburg, Florida before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.


REMAND

After having reviewed the claims file, and to ensure 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA), the 
Board finds that a remand is necessary.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the 
DAV case) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.

A remand is required for consideration by the RO of 
additional evidence submitted by the appellant at her March 
2003 Travel Board hearing, specifically, a copy of a pardon 
she was granted by the Governor's Office of the State of 
Florida on September 13, 2002 (Executive Order No. 2002C-
261).  She also submitted a copy of a book she authored 
concerning the circumstances of her husband's death and the 
criminal proceedings that followed and copies of legal briefs 
and related documents prepared in connection with these 
proceedings.

Previously, the Board's Rules of Practice, 38 C.F.R. Parts 19 
& 20, did not require the Board to obtain a waiver allowing 
the Board to consider additional evidence in lieu of initial 
review by the agency of original jurisdiction (AOJ).  
However, in DAV, the Federal Circuit held that 38 C.F.R. 
§ 19(a)(2) was inconsistent with 38 U.S.C. § 7104(a) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case for initial consideration by the AOJ.  That decision 
reinforces previous rulings that stand for the proposition 
that a veteran is entitled to AOJ level review of a case 
before appellate level review by the Board.  See e.g. Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In view of the Federal 
Circuit's decision in the DAV case, the Board will remand 
this case to ensure full and complete compliance with these 
requirements.

Further, the Board believes this case should again been 
referred to the RO's Regional Counsel for an addendum legal 
opinion addressing the aforementioned pardon and its impact 
on the appellant's March 1989 negotiated plea for the offense 
of manslaughter - she plead nolo contendere and the presiding 
Florida court found her guilty of this charge.  Previously, 
the Regional Counsel filed an opinion in this case in 
September 1998; however, in light of the events that 
followed, a follow-up opinion is clearly necessary given the 
complexities of this matter.  In connection with this 
development, the RO should obtain relevant documents and 
information considered by Florida's Board of Pardons.

The Board observes further that the appellant was previously 
granted a "Certificate of Restoration of Civil Rights" in 
August 1990, but as this certificate as well as the September 
2002 pardon each contained an express prohibition against her 
possessing or owning a firearm, it is unclear what legal 
benefit the more recently-issued pardon accorded her (she had 
long since been released from prison and the 1990 restoration 
certificate presumably restored her civil rights, e.g., the 
right to vote, with the exception of the right to bear arms).

Further legal analysis of this pardon by the Regional Counsel 
is also important because it contained express language 
allowing all Boards and Agencies to apply their own criteria 
for determining whether the appellant was eligible for 
benefits within their jurisdiction, a provision which 
suggests that the September 2002 pardon did not, in fact, 
constitute a "full" pardon, which the Regional Counsel 
indicated in its September 1998 opinion "removes all 
disabilities resulting from a crime."

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain relevant 
application and supporting documents 
filed by the appellant with Florida's 
Board of Pardons in connection with the 
pardon granted to her in September 2002.  
If a release is required to obtain these 
documents, one should be obtained from 
the appellant.  The appellant should also 
be advised of her right to submit any 
additional evidence or information in 
support of her claim.  All records obtain 
as a result of this inquiry should be 
associated with the claims file.

2.  Upon completion of the above-cited 
development, the RO must refer this case 
to the Regional Counsel for preparation 
of an addendum legal opinion to the 
previous opinion filed in September 1998, 
as noted above.  The Regional Counsel 
should address the September 2002 pardon 
and its impact on the appellant's March 
1989 negotiated plea for the offense of 
manslaughter, as discussed above.  
Specifically, the Regional Counsel should 
determine whether this pardon constituted 
a "full pardon" as discussed in the 
1998 opinion, and, if it did not, what 
exactly did it confer to the appellant.  
The Regional Counsel should also address 
the legal difference, if any, between 
this pardon and the restoration of civil 
rights certificate obtained in August 
1990.  The Regional Counsel is requested 
to provide a detailed discussion of all 
pertinent facts, law and precedent legal 
authority germane to the issues presented 
herein.

3.  Thereafter, the RO must readjudicate 
the issue on appeal, with consideration 
of all additional evidence and argument 
received since issuance of the September 
2001 statement of the case, including the 
evidence submitted by the appellant at 
her March 2003 Travel Board hearing.  If 
the benefits sought on appeal remain 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
provided appropriate opportunity to 
respond.


Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter addressed in the Board's 
remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

